Hiul, J.
This case has been here twice before. In Hinkle v. Hixon, 154 Ga. 193 (113 S. E. 805), this court affirmed the decision of the court below in overruling the demurrer to the petition. In Hixon v. Hinkle, 156 Ga. 341 (118 S. E. 874), where a full statement of the case is reported, this court reversed the judgment of the trial' court in awarding a nonsuit. In the present case it is insisted by the defendant in error that the evidence is substantially the same as it was in the case last cited. On the other hand, the plaintiff in error insists that the evidence is dif*431ferent in the present case. Regardless of whether the evidence is more or less than it was when the case was last before this court, we are - of the opinion, after an examination of the evidence, that the verdict finding in favor of the defendant in error is amply supported by the evidence. This ruling disposes of the general grounds of the motion for new trial, in the present case, which are insisted upon by the plaintiff in error, and also grounds 4, 5, 6, and 7 of the amended motion for new trial, which are but an elaboration of the general grounds. ■
Grounds 8, 9, and 10 of the amended motion for new trial complain of certain excerpts from the charge of the court, on the ground that the charge in each ground is not authorized by the evidence. From an examination of the evidence we are of the opinion that these grounds of the motion are without merit.
Ground 11 complains of the following charge of the court: “If you believe that contention [that Hinkle took the bonds with knowledge that they had been fraudulently procured from Hixon], or if you believe Hinkle did not have actual knowledge that they were fraudulently converted, if he had reasonable ground to suspect they had been fraudulently converted, then Hinkle would be under obligation to return the $10,000 worth of bonds to Hixon, because he could not get title to them in that way.” With reference to the conditions under which movant might be held chargeable with knowledge of the fraudulent procurement of the bonds by Herbert, Ryan, and others, from J. A. Hixon, the court charged the jury that movant would not be responsible for the return of the $10,000 worth of bonds to Hixon if he acquired them for value from the Mobile Tractor Co., and “provided Hinkle was without notice or reasonable ground to suspect the Mobile Tractor Co. had fraudulently come into possession of the bonds.” The court also charged the jury: “They could not pass good title to Hinkle if Hinkle knew they had been fraudulently converted, or if he had reasonable ground to believe they had been fraudulently converted; but if Hinkle did not know they had been fraudulently converted, or had reasonable ground to suspect it, then he would get good title.” The above excerpts from the charge of the court are not error for the alleged reason that they do not state correct principles of law. See Civil Code (1910), § 3224 (2).

Judgment affirmed on the main bill of exceptions; cross-bill dismissed.


All the Justices concur.